Citation Nr: 1748264	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2015, the Veteran presented sworn testimony during a Video-Conference Board hearing in Roanoke, Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2016, the Board remanded the matter to the AOJ for further evidentiary development.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet.  App. 268 (1998).
 

FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board granting the Veteran's appeals for service connection for hearing loss there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 517 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Merits

There is no dispute as to the Veteran's contentions of an in-service incurrence of acoustic trauma and a current bilateral hearing loss disability.  The crux of this case lies instead on a nexus between this in-service acoustic trauma and the Veteran's current hearing loss disability.  On this issue, the VA has twice had the Veteran report for an audiological examination with an opinion produced.  The Board found that the December 2012 examination was inadequate because the examiner did not adequately address why the current hearing loss disability was not caused by noise during service.  The December 2016 VA examination similarly fails to address this essential issue.  Instead the examination appears to equate the VA's requirement for hearing loss with hearing loss in general, and found that the Veteran had "normal hearing" at discharge.  As such, the Board has found that the opinion provided by the examiner in December 2016 is fatally flawed.  

Regarding nexus, In December 2015 the Veteran testified, in sum, that he has been suffering from the symptoms of hearing loss starting in service and continuing to the present day.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  Given the fact there is no adequate negative opinion of record, the close proximity of the post-service diagnosis to service, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service.  The Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.
 
After having carefully reviewed the record, and weighing the evidence in support of and the total lack of credible evidence against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran has bilateral hearing loss is related to his active service.  Resolving any doubt in the Veteran's favor, entitlement to service connection bilateral hearing loss has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


